ORIVNAL                                                                                     03/12/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 07-0011


                                        PR 07-0011
                                                                                FILED
                                                                                MAR 1 2 2020
IN THE MATTER OF CALLING A RETIRED                                  O R Maw
                                                                          "   Greenwood
                                                                          of Supreme Court
DISTRICT JUDGE TO ACTIVE SERVICE                                             State of NA
                                                                                      -f)ntana




       On July 18, 2019, pursuant to the request of the Honorable Robert L. Deschamps,
III, District Judge for the Fourth Judicial District, Chief Justice McGrath called in retired
District Judge Ed McLean to assume jurisdiction of Missoula County Cause No.
DC-15-614,State ofMontana v. Jamie Jay Norris.
       Judge Deschamps has informed the Court that he is available to resume
jurisdiction of the above-listed matter. Therefore,
       IT IS ORDERED that the July 18, 2019 Order calling in retired District Judge Ed
McLean is hereby RESCINDED.
       IT IS FURTHER ORDERED that Judge Descamps shall resume jurisdiction of
Missoula County Cause No. DC-15-614, State ofMontana v. Jamie Jay Norris.
       A copy of this Order shall be filed with the Clerk of Court of the Fourth Judicial
District, with the request that this Order be sent to all counsel of record in the
above-listed matter.
       A copy of this Order shall also be furnished to the Honorable Robert L.
Deschamps, III, the Honorable Ed McLean, and to Cathy Pennie, Office of the Supreme
Court Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
       DATED this           day of March, 2020.



                                                                Chief Justice